DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 09/21/2022 has been entered.  Claims 1, 16, and 18 have been amended.  Claims 1-20 are pending in this Office Action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In claim 1 line 6, the limitations of creating a first set of indexes for the document and creating a second set of indexes for the document (in lines 6 and 8).  The limitations are unclear because it is unclear what component/word/phrase in the document should be index to have  the first set of indexes, and what component/word/phrase in the document should be index to have the second set of indexes.
Claims 16, and 18 recite similar limitations and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites the method for using hinting information to identifying unique expression, creating first set of indexes for the document using first analysis method on the unique express, creating second set of indexes for document using a second analysis method on sequence of words,  sequences of words not in the unique expression, storing the first and second sets of indexes in memory for use in information retrieval.
The limitation of using hinting information to identifying unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user observes any mark or tag in the document to identify the unique expression.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements –“computer-implemented” method to creating a first set of indexes for the document using first analysis method on the unique express, creating second set of indexes for document using a second analysis method on sequence of words, storing the first and second sets of indexes in memory for use in information retrieval.  The compute-implemented of these steps is recited at a high-level of generality (i.e., as a generic computer function of creating indexes, storing indexes) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the creating indexes, storing indexes steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 and 3 recite additional limitations of creating indexes for the second set of indexes until the hint is found, then creating the first set of indexes, then creating index for the second set of indexes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the computer to perform the creating indexes, storing indexes steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 recites limitation similar to limitation of claim 1 and rejected for the same reason.
Claims 5 and 6 recite additional limitations of the hint or hint information before and after the unique expression, and the unique expression is identified using software application or manually.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the hinting information is before and after the unique expression amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 7-10 recite limitations of unique expression as word, phrase, or proper noun, or abbreviation…, and the hint as symbol, flag, tag which has at least one of start tag, end tag, and the hint including attribute in the unique expression.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of f unique expression as word, phrase, or proper noun, or abbreviation…, and the hint as symbol, flag, tag which has at least one of start tag, end tag, and the hint including attribute in the unique expression amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 11-13 recite limitations of creating the first set of indexes and the second set of indexes, the first analysis method is n-gram analysis which generating contiguous sequence of items from the unique expression, and the second analysis method is a morphological analysis which dividing the text into a plurality meaningful units. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the first analysis method is n-gram analysis which generating contiguous sequence of items from the unique expression, and the second analysis method is a morphological analysis which dividing the text into a plurality meaningful units amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 14-15 recite limitations of embedding the hint into the document by identifying the unique expression, and embedding the flags indicates location of the unique expression. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of embedding the hint into the document by identifying the unique expression, and embedding the flags indicates location of the unique expression amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

The claim 16 recites the method for using hint information in a text document to identifying a unique expression in the text document, performing n-gram analysis on the unique expression to create a first set of indexes for the unique expression, performing a morphological analysis on each word in the text document other than the unique expression to create a second set of indexes for one or more sequence of words (not supported by the specification) in the text document, store the first and second sets of indexes for use.
The limitation of using hint information in a text document to identifying a unique expression in the text document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user looks for the hint information to have the unique expression in the text document.  The limitation of performing n-gram analysis on the unique expression to create a first set of indexes for the unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, analyzing in the context of this claim encompasses the user counts sequence of n word then indexes/numbers each words.  The limitation of performing a morphological analysis on each word in the text document other than the unique expression to create a second set of indexes for one or more sequence of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “analyzing” in the context of this claim encompasses the user manually checks the form/structure of each word other than the unique expression then indexes/numbers the word. The limitation of store the first and second sets of indexes for use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “storing” in the context of this claim encompasses the user manually saves the indexes/numbers references for words in the document.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Claim 17 recites limitation of hint information is tag which located before the unique expression, the tag includes number of words in the unique expression and number of words in each index of the first set of index (unclear yet), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, in the context of this claim encompasses the user manually checks for the tag then considers words after the text as the unique expression.
Claim 18 recites limitations similar to claim 16 and is rejected for the same reason.
Claims 19-20 recites limitations of the n in n-gram is based on the value in the tag, and switching between the n-gram analysis and the morphological analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, in the context of this claim encompasses the user manually checks for the tag then considers words after the text as the unique expression, switching between two different analyses.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Amer-Yahia et al. (US 7,356,528), and further in view of Kusumura et al. (2010/0281030).
With respect to claim 1, Amer_Yahia teaches a computer-implemented method for creating one or more indexes for information retrieval, the method comprising:
parsing, using hinting information embedded in a document that includes text, the document to identify a unique expression in the text of the document, wherein the hinting information is associated with the unique expression; creating a first set of indexes for the document by performing a first analysis method on the unique expression
(Amer_Yahia:col.5 lines 45-65, fig. 1 block 100 and fig.2: the indexes of markup tags  (≈ a first set of indexes) by includes a labeling of intervals in the markup e.g. <SPEECH(1, 44)> which are a starting index number associated with an opening markup tag and an ending index number associated with a closing markup tag that corresponds to the opening markup tag; when receiving document with markup structure 102, labeling of intervals for markup in the document 104, building the indices for document, thus the markup tag (≈ unique expression) in the document should be identified before indexing the markup tag, col.6 lines 45-46: the index yields each interval/location in document at which the tag is found);
creating a second set of indexes for the document by performing a second analysis method on one or more sequences of words in the document, wherein the one or more sequences of words include words in the text that are not in the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: indexing each word in the document (≈ a second set of indexes), col.4 lines 48-54: wherein markup tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag); and 
storing the created first and second sets of indexes in the memory for use in information retrieval
(Amer_Yahia: col.8 lines 54-39, fig. 1 block 100: the index for document 106 is used in searching method, thus the indexes should be stored).
Amer_Yahia discloses the indexes of markup tags and words in the document by identifying the markup tags and words in the document (col.6 lines 45-46: the index yields each interval/location in document at which the markup tag or word is found).  However, Amer_Yahia does not explicitly disclose first analysis method and second analysis method used to find the markup tags and words.
In the same field of endeavor, Kusumura discloses the indexing of words in the document and tag name/markup tags in the document (fig. 7, para.[0016]: in index (a): the words indexes (appearance position expressed as the number of characters counted from the top of the document). in index (b): tags indexes (start point and end point, expressed as the number of characters counted from the top of the document)). 
Kusumura also discloses at least two analysis methods morphological method and n-gram method to use for analyzing the character string (para.[0002]: a partial character string of body text that is created in accordance with some fixed rule such as morphological analysis or N-gram (in which a character string is broken into N-character fragments)).
Kusumura also discloses the word indexes stored in the storage unit 13, and the tag indexes stored in the storage unit 14 (para.[0080], fig. 1: block 13, and block 14).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different analysis methods for analyzing character strings, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses creating one or more indexes of the second set of indexes using the second analysis method until the hinting information is found in the document; creating, in response to finding hinting information in the document, the first set of indexes using the first analysis method instead of the second analyzing method; and executing, after the first set of indexes is created, the second analysis method instead of the first analysis method to create one or more additional indexes of the second set of indexes (Amer_Yahia: table II in col. 5-6, col.6 lines 36-37, 43-65: the process of creating indexes for by identifying if word or markup tag, if a tag is located then index as an interval e.g. (234,299), and if a word is located then index as an interval of length 1); 
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the one or more sequences of words do not include the words that are in the unique expression (Amer_Yahia: col.6 lines 35-37 and 58-65: indexing each word in the document, col.4 lines 48-54: wherein markup tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag).  
Claim 4is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses searching the document for hinting information, wherein: the creating the first set of indexes is performed in response to finding the hinting information, and the creating the second set of indexes is performed in response to not finding the hinting information  (Amer_Yahia: col.4 lines 48-54: wherein markup tag is opening and closing tags e.g. <sponsor>…</sponsor>, col.6 lines 35-37 and 58-65: indexing each word in the document).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the hinting information is inserted before and after or only before each unique expression in the document (Amer_Yahia: col.4 lines 60-65: table II document fragment with <SPEAKER(2,4)> HAMLET3</SPEAKER>).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the unique expression is identified according to at least one of using an engine for inferring existence of a unique expression, in response to a unique expression being stored in a storage, using a software application, or manually (Amer_Yahia: col.6 lines 45-47-65: tag is found).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the unique expression is selected from a group consisting of a proper noun, an abbreviation, a coined word, a new word, and a word or phrase which is described in a language different from a base language used in the document (Amer_Yahia: col.4 lines 45-47: Japanese, Arabic, Roman, Latin,…).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the hinting information is selected from a group consisting of a flag, a tag, and symbol (Amer_Yahia: col.4 lines 49-59: tag or markup).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the flag is at least one of a set of a start tag and an end tag, or a tag having information on the number of words or letters or on the number of bytes in a unique expression for which the first analysis method is used (Amer_Yahia: col.4 lines 60-65: table II document fragment with <SPEAKER(2,4)> HAMLET3</SPEAKER>).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the hinting information includes information on an attribute of the unique expression, and the first set of indexes for each sequence in the unique expression with which the hinting information is associated is created by executing the first analysis method using the attribute information(Amer_Yahia: col.4 lines 48-59: tag as meaning should be interpreted, or context tags).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the creation of the first and second sets of indexes from the document are repeatedly carried out, and wherein the repetition is carried out according to at least one of a fixed interval, a set time, manually, in response to the document being updated, or in response to generation of a new document having hinting information (Amer_Yahia: col.6 lines 45-47-65, table II: the document fragment is indexed).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1.
Kusumura discloses the first analysis method is an n-gram analysis and the second analysis method is a morphological analysis (Kusumura: [0002]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
Claim 13 is rejected for the reasons set forth hereinabove for claim 1.
Kusumura discloses the first analysis method is a method for generating a contiguous sequence of items from the unique expression, and wherein the second analysis method is a method for dividing the text other than the unique expression into a plurality of meaningful units(Kusumura: [0002]: n-gram and morphological).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
 
Claim 14 is rejected for the reasons set forth hereinabove for claim 1. Kusumura discloses the document having embedded hintingPage 4 of 23Appl. No. 16/555,550Reply to Office Action of June 24, 2022 and Advisory Action of September 9, 2022 information corresponds to an original document, the method further comprising: retrieving the original document from a storage; identifying the unique expression in the original document; embedding the hinting information into the original document, wherein the hinting information includes one or more flags that indicate a location of the unique expression in the original document; and storing the original document with the embedded one or more flags as the document having embedded hinting information in the storage (Kusumura: fig.2 and 3, para.[0002], [0005]: tags/symbols are inserted into document).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer_Yahia discloses the document includes text in a first language and text in a second language, wherein the first language is a base language of the document, and wherein the unique expression is the text in the second language (Amer_Yahia: col.4 lines 45-47: Japanese, Arabic, Roman, Latin,…).  
With respect to claim 16, Amer_Yahia teaches computer-implemented method for creating one or more indexes for information retrieval, the method comprising: 
identifying, by a processor, hinting information embedded in a document that includes text; identifying, by the processor and using the hinting information, a unique expression in the text of the document; creating, by the processor, a first set of indexes for the document by performing an analysis on the unique expression
(Amer_Yahia:col.5 lines 45-65, fig. 1 block 100 and fig.2: the indexes of markup tags  (≈ a first set of indexes) by includes a labeling of intervals in the markup e.g. <SPEECH(1, 44)> which are a starting index number associated with an opening markup tag and an ending index number associated with a closing markup tag that corresponds to the opening markup tag; when receiving document with markup structure 102, labeling of intervals for markup in the document 104, building the indices for document, thus the markup tag (≈ unique expression) in the document should be identified before indexing the markup tag, col.6 lines 45-46: the index yields each interval/location in document at which the tag is found); 
creating, by the processor, a second set of indexes for the document by performing an analysis on each word in the text in the document other than the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: indexing each word in the document (≈ a second set of indexes), col.4 lines 48-54: wherein markup tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag); and Page 5 of 23Appl. No. 16/555,550 Reply to Office Action of June 24, 2022 and Advisory Action of September 9, 2022 
storing, by the processor, the first and second sets of indexes for use in information retrieval
(Amer_Yahia: col.8 lines 54-39, fig. 1 block 100: the index for document 106 is used in searching method, thus the indexes should be stored).  
Amer_Yahia discloses the indexes of markup tags and words in the document by identifying the markup tags and words in the document using analysis method (col.6 lines 45-46: the index yields each interval/location in document at which the markup tag or word is found).  However, Amer_Yahia does not explicitly disclose an n-gram analysis on the unique expression, and a morphological analysis on each word.
In the same field of endeavor, Kusumura discloses the indexing of words in the document and tag name/markup tags in the document (fig. 7, para.[0016]: in index (a): the words indexes (appearance position expressed as the number of characters counted from the top of the document). in index (b): tags indexes (start point and end point, expressed as the number of characters counted from the top of the document)). 
Kusumura also discloses at least two analysis methods morphological method and n-gram method to use for analyzing the character string or words(para.[0002]: a partial character string of body text that is created in accordance with some fixed rule such as morphological analysis or N-gram (in which a character string is broken into N-character fragments)).
Kusumura also discloses the word indexes stored in the storage unit 13, and the tag indexes stored in the storage unit 14 (para.[0080], fig. 1: block 13, and block 14).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different analysis methods for analyzing character strings, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Amer_Yahia discloses the hinting information is a tag embedded in the document, wherein the tag is located directly before the unique expression, and wherein the tag includes a first parameter and a second parameter, the first parameter indicating the number of words in the unique expression, and the second parameter indicating the number of words in each index of the first set of indexes (Amer_Yahia: col.4 lines 60-65: table II document fragment with <SPEAKER(2,4)> HAMLET3</SPEAKER>).  
With respect to claim 18, Amer_Yahia teaches computer-implemented method for creating one or more indexes for information retrieval, the method comprising: 
analyzing, by a processor, a document to identify one or more tags embedded in the document, each tag being associated with a unique expression found in text of the document;  determining, by the processor and based on the one or more tags, that an analysis is to be performed to create indexes for each unique expression in the text;  creating, by the processor, a first set of indexes for the document by performing the n-gram analysis on each unique expression in the text of the document
(Amer_Yahia:col.5 lines 45-65, fig. 1 block 100 and fig.2: the indexes of markup tags  (≈ a first set of indexes) by includes a labeling of intervals in the markup e.g. <SPEECH(1, 44)> which are a starting index number associated with an opening markup tag and an ending index number associated with a closing markup tag that corresponds to the opening markup tag; when receiving document with markup structure 102, labeling of intervals for markup in the document 104, building the indices for document, thus the markup tag (≈ unique expression) in the document should be identified before indexing the markup tag, col.6 lines 45-46: the index yields each interval/location in document at which the tag is found); 
creating, by the processor, a second set of indexes for the document by performing an analysis on each word in the text in the document that is not part of the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: indexing each word in the document (≈ a second set of indexes), col.4 lines 48-54: wherein markup tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag); and 
storing, by the processor, the first and second sets of indexes in a computer memory
(Amer_Yahia: col.8 lines 54-39, fig. 1 block 100: the index for document 106 is used in searching method, thus the indexes should be stored).  
Amer_Yahia discloses the indexes of markup tags and words in the document by identifying the markup tags and words in the document using analysis method (col.6 lines 45-46: the index yields each interval/location in document at which the markup tag or word is found).  However, Amer_Yahia does not explicitly disclose an n-gram analysis on the unique expression, and a morphological analysis on each word.
In the same field of endeavor, Kusumura discloses the indexing of words in the document and tag name/markup tags in the document (fig. 7, para.[0016]: in index (a): the words indexes (appearance position expressed as the number of characters counted from the top of the document). in index (b): tags indexes (start point and end point, expressed as the number of characters counted from the top of the document)). 
Kusumura also discloses at least two analysis methods morphological method and n-gram method to use for analyzing the character string or words(para.[0002]: a partial character string of body text that is created in accordance with some fixed rule such as morphological analysis or N-gram (in which a character string is broken into N-character fragments)).
Kusumura also discloses the word indexes stored in the storage unit 13, and the tag indexes stored in the storage unit 14 (para.[0080], fig. 1: block 13, and block 14).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different analysis methods for analyzing character strings, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
Claim 19 is rejected for the reasons set forth hereinabove for claim 18. and Kusumura discloses Kusumura discloses creating the first and second sets of indexes includes switching, by a preprocessor, between performing n-gram analysis and morphological analysis based on the content being analyzed (Kusumura: fig.17, [0002], para.[0094]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
 (Kusumura: fig.7, [0002], para.[0015]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).
 discloses a size of the n-gram analysis for a particular unique expression is based on a value found in the tag associated with the particular unique expression.  
Claim 20 is rejected for the reasons set forth hereinabove for claim 18.
Kusumura discloses creating the first and second sets of indexes includes switching, by a preprocessor, between performing n-gram analysis and morphological analysis based on the content being analyzed (Kusumura: fig.7, [0002], para.[0015]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Kusumura' s teachings into Amer-Yahia's teaching to provide different language from a base language, also to managing and retrieving document information based on the tags, performing tagging with the used of various tagging measures, search by tart or phrased containing the tag as suggested by Kusumura (See para.[0001], and [0210]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09/29/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162